Citation Nr: 1419717	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-20 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mather, California


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred as a result of the Veteran's emergency room treatment at Marshall Medical Center in Placerville, California, on April 10, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Mather, California, declining to reimburse him for unauthorized medical expenses he had incurred on April 10, 2010, while receiving treatment in the emergency room at the Marshall Medical Center, which is a private hospital in Placerville, California.

In February 2012, in support of his claim for payment or reimbursement of these expenses, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  

During the hearing, the Veteran mentioned also incurring unreimbursed emergent medical treatment expenses at private medical facilities on dates other than April 10, 2010, so in addition the expenses at issue in this appeal.  In the event that he indeed wants or expects to be reimbursed for these additionally unauthorized expenses, he has to file separate claims for the treatment he received on these additional dates.  The decision he appealed to the Board only concerned the expeneses he had incurred exclusively on April 10, 2010, so only those are at issue in this appeal.

The claim concerning these expenses requires further development before being decided on appeal, however, so the Board is remanding the claim the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The Veteran is claiming entitlement to payment of, or reimbursement for, unauthorized private medical expenses he incurred in connection with his emergency room treatment at Marshall Medical Center in Placerville, California, on April 10, 2010.  He has submitted bills from Marshall Medical Center totaling $11,666 and possibly additional charges of $433.35 and $434.00 incurred the same day.  This reimbursement claim that was submitted to VA was denied on October 25, 2010.

In order to obtain reimbursement for non-VA emergency services furnished to a Veteran for non-service-connected conditions, all of the criteria in 38 U.S.C. § 1725 and its implementing regulations, C.F.R. §§ 17.100-17.1008, must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and


(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2013).

Before a decision may be made on this claim, the Board needs clarification of whether element (g) is satisfied.  The record reflects that the Veteran has Medicare Parts A & B coverage.  Medicare Part A covers hospital care, but it is unclear which, if any, of the medical expenses at issue were eligible for reimbursement under Medicare Part A.  Before a decision may be made on this claim, VA must obtain documentation of any Marshall Medical Center medical bills that were incurred by this Veteran in connection with his April 10, 2010, emergency room treatment, including any bills that were paid by Medicare Part A and any bills for which payment was denied.  This information must be included in the claims folder for review.

As well, according to the statement of the case (SOC), the Veteran apparently was sent a letter on October 25, 2010, notifying him of the denial of reimbursement.  A copy of that notification letter needs to be put in the claims file.  Also, according to the SOC, the claim was denied after final review on June 23, 2011, so documentation of that June 23, 2010 review also needs to be put in the claims file.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file a copy of the October 25, 2010 letter notifying the Veteran of the denial of his claim for reimbursement of the medical expenses that he had incurred on April 10, 2010, for treatment at the Marshall Medical Center in Placerville, California.

2.  Also obtain and associate with the claims file documentation of the June 23, 2011 "final review", as indicated in the SOC.

3.  As well, obtain documentation of any Marshall Medical Center medical bills that were incurred by the Veteran in connection with his April 10, 2010 emergency room treatment - including especially any bills that were paid by Medicare Part A and any bills for which payment was denied by Medicare Part A.  This evidence must be included in the claims folder for review.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental SOC (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


